Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


5-26-2006

In Re Kovalchick
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-2083




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"In Re Kovalchick " (2006). 2006 Decisions. Paper 1035.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/1035


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
BPS-210                                                NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                               ________________

                                      No. 06-2083
                                   ________________

                            IN RE: PETER KOVALCHICK,

                                             Petitioner
                                   ________________

                      On a Petition for Writ of Mandamus from the
         United States Bankruptcy Court for the Eastern District of Pennsylvania
                        (Related to Adversary No. 06-ap-50006)
                                   ________________

                      Submitted Under Rule 21, Fed. R. App. Pro.
                                   April 27, 2006

           BEFORE: RENDELL, AMBRO and GREENBERG, Circuit Judges

                                  (Filed: May 26, 2006)

                                   ________________

                                       OPINION
                                   ________________

PER CURIAM

      Peter Kovalchick seeks mandamus relief from this Court regarding a matter in the

United States Bankruptcy Court for the Middle District of Pennsylvania. In particular,

Kovalchick asks this Court to compel the Bankruptcy Judge to act on a motion to recuse

himself. Kovalchick also asked this Court to stay a hearing scheduled for April 6, 2006,

in the United States Bankruptcy Court for the Eastern District of Pennsylvania.
       Under the All Writs Act, 28 U.S.C. § 1651, we may issue a writ of mandamus only

when it is necessary or appropriate in aid of our jurisdiction. See Allied Chemical Co. v.

Daiflon, Inc., 449 U.S. 33, 34 (1980). In this case, we decline to consider Kovalchick’s

requests for relief because he could have pursued in the District Court a direct challenge

to matters in the Bankruptcy Court. See 28 U.S.C. §§ 158(a); 1651; see also In re

Nwanze, 242 F.3d 521, 524 (3d Cir. 2001) (a writ of mandamus is not warranted where

the petitioner has other adequate means of obtaining the desired relief).

       However, even if we were to consider the mandamus petition and the request for a

stay, we would deny them as moot. Although Kovalchick’s recusal motion was pending

at the time this mandamus petition was filed, the Bankruptcy Judge denied the motion the

next day. With respect to Kovalchick’s request that we stay a Bankruptcy Court hearing

scheduled for April 6, 2006, we note that, prior to the hearing, the Bankruptcy Judge

postponed indefinitely all hearings, and ordered the parties to appear before him on April

26, 2006. Finally, because Kovalchick’s claims are moot, it would not be in the interest

of justice to transfer this matter to the District Court. See 28 U.S.C. § 1631.

       For the foregoing reasons, we will deny Kovalchick’s mandamus petition and his

request for a stay.




                                              2